DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05 April 2022 has been entered. Claims 1-9 and 11-17 remain pending in the application.  Claim 1-9 and 11 are hereinafter examined on the merits.  Claims 12-17 remain withdrawn from consideration.
Applicant’s amendments to the Specification, Claims, and Drawings have overcome each and every objection and 35 U.S.C. 112 (b) rejection previously set forth in the Non-Final Office action mailed 05 January 2022.

Priority
	Receipt is acknowledged of certified copies of papers required by 35 U.S.C. 120. 

Claim Objections
Claim 2 is objected to because of the following informalities:  line 2 recites an “acoustic surface of the probe of the head” when claim 1 line 2 already recites “an acoustic surface of the probe head”. Examiner is advised to amend “an acoustic surface” in claim 2 to “the acoustic surface” to avoid confusion. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lindekugel et al., (US20110313293A1), (hereinafter “Lindekugel) in view of Desai et al., (US20170128042A1) (hereinafter “Desai”) and in further view of Jeon et al., (WO2017094949A1) (hereinafter “Jeon”) (with Examiner provided translation) and Eliason (US 20210236862 A1) (hereinafter “Eliason”).

Regarding claim 1, Lindekugel teaches an ultrasound system, comprising: 
a probe (fig. 16), including a body (#12) and a probe head having an acoustic surface (fig. 16 #32 and #34 [0047], also #134);
a needle shield (fig. 25A-D Probe cap #160 including stabilization arm #200 and needle guide #192) that engages a portion of the probe head, securing the needle shield ([0074] #164 is an engagement feature to secure the cap to the probe head) thereto 
the needle shield including one or more side portions (fig. 25 A-D side portions such as stabilization arm #200 and needle guide#192) and an acoustic surface cover (see annotated fig. 25B, [0074] there is an aperture #130, the part the surrounds the aperture would constitute an acoustic surface cover), the needle shield being formed of a first material (the probe cap #160 must be made from a material) and defines a first acoustic impedance (the probe cap #160 is made of a material, and therefore have an acoustic impedance);
a guide wedge coupled to the needle shield (fig. 25A #192 needle guide is in the shape of a wedge[0075]) and including a guide surface configured to engage a skin surface and support the acoustic surface (fig. 25b, the needle guide #192 extending to #200 stabilization arm has a surface that would be capable of touching the skin and would be able to increase the stability of the guide) ; and
an acoustic lens disposed in the guide surface ([0074] the curved spacer component acts as a lens as it provides an acoustic pathway and would be disposed in between the #192 and #200 stabilization arm).

    PNG
    media_image1.png
    229
    606
    media_image1.png
    Greyscale

However Lindekugel is silent regarding the needle shield including one or more side portions and an acoustic surface cover formed as a single structure and defining a  thickness of between 1mm – 5mm.
In the same ultrasonic probe shield field of endeavor, Desai teaches the needle shield including one or more side portions and acoustic surface cover formed as a single structure ([0016] the probe cover, serving as the acoustic surface cover, is integral with the ultrashield, serving as the needle shield) and defining a thickness of between 1mm – 5mm ([0018] thickness of the ultrashield is .1-.3 inches, around 2.5 mm), the needle shield being formed of a first material that is capable of resisting penetration ([0094] the ultrashield is made from a thermoplastic elastomer, which would be capable of resisting penetration by a needle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Lindekugel with the ultrashield and probe cover combination of Desai, as this would reliably and safely provide maximal transmission of acoustic energy during ultrasound imaging (see Desai [0009]).
However the combination of Lindekugel and Desai are silent regarding a guide surface supporting the acoustic surface at an acute angle relative the skin surface, and modify an angle of an acoustic beam from the acoustic surface.
	In the same ultrasound probe field of endeavor, Jeon teaches supporting the acoustic surface at an acute angle relative the skin surface (fig. 2A #211 acoustic housing supports the probe, in fig. 2B shows the #212 probe inside the housing, which is at an acute angle relative to the skin surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify to combine the probe of Lindekugel as modified by Desai with the housing and angle adjuster of Jeon, as this would improve the accuracy of the procedure (see Jeon line 25).
	However the combination of Lindekugel, Desai, and Jeon are silent on an acoustic lens configured to modify an angle of an acoustic beam from the acoustic surface.
	However in the same ultrasound field of endeavor, Eliason teaches an acoustic lens configured to modify an angle of an acoustic beam from the acoustic surface (claim 29 the acoustic lens can modify the focus of an acoustic wave front formed by the emitted ultrasound energy).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Lindekugel as modified by Desai and Jeon with the acoustic lens of Eliason, as this would give the acoustic element the ability to redirect and reshape waves coming from the ultrasound transducers into a more desirable  shape (see Eliason [0103]).

Regarding claim 2, Lindekugel as modified by Desai, Jeon, and Eliason teaches the ultrasound system of claim 1, wherein Lindekugel further teaches the acoustic surface cover is disposed over an acoustic surface of the probe head ([0074] aperture is disposed in the cap 160, which would be disposed over the acoustic surface of the probe head), and the needle shield comprises: 
a first lateral side extending from the acoustic surface cover and engages a first lateral side surface of the probe head (see annotated fig. 25C; the first lateral side is on the side of the needle guide #192 portion, and the inner portion of that side would engage with the probe head); and 
a second lateral side extending from the acoustic surface opposite the first lateral side surface and engages a second lateral side surface of the probe head (see annotated fig. 25C; the second lateral side is on the side of the stabilization arm #200 portion, and the inner portion of that side would engage with the probe head).

    PNG
    media_image2.png
    466
    314
    media_image2.png
    Greyscale


Regarding claim 3, Lindekugel as modified by Desai, Jeon, and Eliason teaches the ultrasound system of claim 1, wherein Lindekugel further teaches the needle shield comprises: 
a first lateral side extending from the acoustic surface cover and engages a first lateral side surface of the probe head (see annotated fig. 25C; the first lateral side is on the side of the needle guide #192 portion, and the inner portion of that side would engage with the probe head); 
a second lateral side extending from the acoustic surface opposite the first lateral side surface and engages a second lateral side surface of the probe head (see annotated fig. 25C; the second lateral side is on the side of the stabilization arm #200 portion, and the inner portion of that side would engage with the probe head). 
a first transverse side extending from the acoustic surface cover and engages a first transverse side surface of the probe head (see annotated fig. 25C; first transverse side of the cap would engage with the same respective transverse side of the probe head when combined); and 
a second transverse side extending from the acoustic surface opposite the first transverse side surface and engages a second transverse side surface of the probe head (see annotated fig. 25C; second transverse side of the cap would engage with the same respective transverse side of the probe head when combined).

Regarding claim 5, Lindekugel as modified by Desai, Jeon, and Eliason teaches the ultrasound system of claim 1, wherein the needle shield comprises:
a first transverse side extending from the acoustic surface cover and engages a first transverse side surface of the probe head (see annotated fig. 25C; the first lateral side is on the side of the needle guide #192 portion, and the inner portion of that side would engage with the probe head and 
a second transverse side extending from the acoustic surface opposite the first transverse side surface and engages a second transverse side surface of the probe head (see annotated fig. 25C; the second lateral side is on the side of the stabilization arm #200 portion, and the inner portion of that side would engage with the probe head). 

Regarding claim 6, Lindekugel as modified by Desai, Jeon, and Eliason teaches the ultrasound system of claim 1, wherein the needle shield is secured to the probe head by one of mechanical interference (#164), a protrusion and detent engagement, a protrusion and aperture engagement, and adhesive ([0074] an engagement feature #164 for enabling removable engagement of the cap to the probe head).

Regarding claim 7, Lindekugel as modified by Desai, Jeon, and Eliason teaches the ultrasound system of claim 1, wherein Lindekugel further teaches the guide wedge is(#192) disposed on a side portion of the one or more side portions (fig. 25A needle guide #192 is in the shape of a wedge).
	
Regarding claim 8, Lindekugel as modified by Desai, Jeon, and Eliason teaches the ultrasound system of claim 7, but is silent regarding the guide surface is angled to the acoustic surface of the probe head so that the probe extends longitudinally at a predetermined angled relative to a vertical axis.
However in the same ultrasound probe field of endeavor, Jeon teaches the guide surface is angled to the acoustic surface of the probe head so that the probe extends longitudinally at a predetermined angled relative to a vertical axis (fig. 2A and 2B, housing #211 holds the probe up so that it extends at an angle relative to a vertical axis; lines 38-40).

    PNG
    media_image3.png
    616
    471
    media_image3.png
    Greyscale

	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify to combine the probe of Lindekugel as modified by Desai and Jeon with the angled housing of Jeon, as this would improve the accuracy of the procedure (see Jeon line 25).

Regarding claim 11, Lindekugel as modified by Desai, Jeon, and Eliason teaches the system of claim 1, wherein Lindekugel further teaches the acoustic lens is formed of a second material that defines a second acoustic impedance ([0074] there is a space component similar to those previously shown[0068] The spacer component includes 118 a compliant material, such as hydrogel in one embodiment; hydrogel is a second material different than the first material, which would have a second impedance).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lindekugel as modified by Desai, Jeon, and Eliason as applied to claim 8 and further in view of Willis, (US20200069283A1)(hereinafter “Willis”).

Regarding claim 4, Lindekugel as modified by Desai, Jeon, and Eliason teaches the ultrasound system of claim 1, wherein Lindekugel further teaches the needle shield further includes an aperture ([0074] there is an aperture #130 in the probe cap #160) disposed in the acoustic surface cover (see annotated fig. 25B).
While Lindekugel as modified by Desai, Jeon and Eliason does teach that the acoustic surface cover has an aperture that may expose the acoustic surface probe of the head, the combination fails to teach the aperture configured to allow a portion of the acoustic surface of the probe head to contact a skin surface of the patient.
In the same ultrasound field of endeavor, Willis teaches the aperture configured to allow a portion of the acoustic surface of the probe head to contact a skin surface of the patient (fig. 1A support device 110 includes an aperture or hole that allows the surface #106 of the nosepiece #104 of the probe to come into contact with the patient’s skin [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the aperture of Lindekugel as modified by Desai, Jeon, and Eliason with the aperture of Willis, as both inventions relate to devices that attach to ultrasound probes, and would yield predictable results to one of ordinary skill in the art. One of ordinary skill would be able perform such a substitution, and the results of Lindekugel as modified by Desai Jeon, and Eliason including an aperture that allows the nose of the ultrasound probe to contact the skin of the patient are reasonably predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lindekugel as modified by Desai, Jeon, and Eliason as applied to claim 8 and further in view of Ridley et al., (US20110087106)(hereinafter “Ridley”).

Regarding claim 9, Lindekugel as modified by Desai, Jeon, and Eliason teach the system of claim 8, but fails to explicitly disclose wherein the predetermined angle is 20 degrees.
However in the same ultrasound field of endeavor, Ridley teaches wherein the predetermined angle is 20 degrees (see annotated fig. 3b; due to geometric laws, the angle created by vertical axis and longitudinal axis of the probe would also be Θ; [0060] “The angle between surface 108 and 110 can vary, for instance in one embodiment the angle marked as θ in FIG. 3A can vary from 0 to about 30°, or from about 10° to about 20° in another embodiment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the angle created from the system of Lindekugel as modified by Desai, Jeon, and Eliason with the angles of Ridley, as this would ensure good contact between the ultrasonic transducer and the skin (see Ridley [0061]).

    PNG
    media_image4.png
    369
    395
    media_image4.png
    Greyscale



Response to Arguments
Applicant's arguments filed 05 April 2022 have been fully considered but they are not persuasive.
	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Desai, Jeon, and Eliason have taught have been used to teach the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shikata (US20150335350) discloses a probe cover, covering the probe and attachment for guiding a needle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SEAN D MATTSON/Primary Examiner, Art Unit 3793